DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Status
Claims 10-20 have been withdrawn.
Claim 1 has been amended; support for the amendment can be found in claims 3 and 4 and figures 1 and 2 of the original specification.
Claims 3 and 4 have been canceled.
Claims 1, 2, and 5-9 have been examined on the merits.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/042021 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statement is being considered by the examiner and an initial copy is attached herewith.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al (KR20160037473A, machine translation used for rejection below) hereinafter Yun, in view of Lim et al. (KR20150096124A, machine translation used for rejection below) hereinafter Lim, and further in view of Lee et al. (Lee, Kyoung Hee, et al. "Mechanism of gas build-up in a Li-ion cell at elevated temperature." Journal of power sources 132.1-2 (2004): 201-205) hereinafter Lee.

Regarding claims 1 and 2, Yun discloses a battery case ([0051]; Fig. 6) configured to receive an electrode assembly ([0052]) and an electrolyte solution (“electrolyte is in contact”; [0052]) therein, 

the electrode assembly ([0052]) inherently comprising a positive electrode, a negative electrode, and a separator interposed between the positive electrode and the negative electrode to prevent short circuiting between the electrodes, 

the battery case (Fig. 6) comprising: 

a layer structure (“outer coating layer 510, the metal layer 520”; [0049]; Fig. 5 and 6; element 510, 520); and 

a gas adsorption layer ([0048]; Fig. 5 and 6; element 530) formed on an inner surface (fig. 5 and 6) of the layer structure (510, 520)

the gas adsorption layer (530) comprises: 

a gas adsorption material layer ([0048]; Fig. 5 and 6; element 530) configured to adsorb a reaction gas ([0049]) that may be generated within the battery case (Fig. 6) during abnormal functioning of the electrode assembly ([0049-0050]; [0053]);


    PNG
    media_image1.png
    404
    696
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    428
    640
    media_image2.png
    Greyscale
Yun further discloses that the battery case is that of a pouch type battery ([0052]; Fig. 6), and that the electrolyte is in contact with the gas adsorption layer (([0052]).

However Yun fails to explicitly disclose that the gas adsorption layer comprises: 

a blocking layer formed on an outer exposed surface of the gas adsorption material layer, the blocking layer configured to prevent the gas adsorption material layer from being exposed to 

Lim discloses a pouch type case ([0039]) comprising a layer structure (“laminate sheet containing a resin layer and a metal layer”; [0039]) and a blocking layer (“antiwrinkle member”; [0031]) formed as the innermost layer of the case (“in close contact with the inner surface of the cell case”; [0031]). Lim discloses that the “the addition position of the anti-wrinkle member is not limited” ([0033]). Lim also discloses an electrolyte solution within the case ([0043]). 

Further, Lim discloses blocking layer may be made of polystyrene, and polyacrylonitrile ([0029]) and serves to minimize “the occurrence of unintentional wrinkles of the cell case, and thus can effectively prevent the metal layer exposure or the electrolyte leakage of the cell case due to the damage of the cell case, thereby greatly increasing the safety of the battery” ([0024]).

Finally, Lim discloses that the blocking layer may have pores ([0028]) but nowhere in the disclosure does Lim require them.

Lim and Yun are analogous art from the same field of endeavor, namely the fabrication of pouch cell type batteries with features designed to improve the safety of the batteries. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Yun by 

It has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	
Lim and Yun fail to disclose the composition of the electrolyte. However, Lee discloses a pouch type cell (pg. 201, para. 2) with a carbonate based electrolyte solution (pg. 201, para. 5), demonstrating that carbonate based electrolytes are known in the art as suitable solvents for pouch type cells.

Lim, Yun and Lee are analogous art from the same field of endeavor, namely the fabrication of pouch type battery cells. Therefore it would have been obvious to one of ordinary skill in the art to have further modified Yun-–by employing a carbonate based electrolyte solution–as the selection of a known material, which is based upon its suitability for the intended 

The instant specification discloses that the blocking layer may be made of polystyrene and polyacrylonitrile and that a film of these materials do not transmit air (pg. 7, ln. 5-15).

Further, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 

Thus, it would have been obvious to one of ordinary skill in the art, to have arrived at a “blocking layer capable of preventing the gas adsorption material layer from being exposed to ambient gas during assembly of the battery case”, and “the blocking layer being a film having a structure that does not transmit air to the gas adsorption material layer” as the composition and structure of modified Yun are substantially identical to that of the instant claim and specification.

Further, regarding the limitation “wherein the blocking layer is configured to be dissolved by the electrolytic solution after assembly of the battery case, such that the gas adsorption material layer is exposed to the electrolytic solution”, the instant specification discloses that the blocking layer may be made of polystyrene and polyacrylonitrile and that these materials can be dissolved in carbonate based solutions (pg. 7, ln. 5-15). Modified Yun thus discloses wherein the blocking layer (Lim “antiwrinkle member”; [0061]) is made of a material 

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 

Therefore, due to the fact that the blocking layer is capable of dissolution in the electrolyte solution, it would have been obvious to one of ordinary skill in the art to have arrived at the claimed limitation “the blocking layer is configured to be dissolved by the electrolytic solution after assembly of the battery case, such that the gas adsorption material layer is exposed to the electrolytic solution” as the composition of modified Yun is substantially identical to that of the instant claims and specification.

When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Regarding claim 5, modified Yun discloses all claim limitations of the present invention as set forth above. Yun further discloses wherein the gas adsorption material layer (530) comprises at least one gas adsorption material ([0022]) selected from a group consisting of metals ([0022]) that exhibit high gas adsorptivity ([0022]).

Regarding claim 6, modified Yun discloses all claim limitations of the present invention as set forth above. Yun further discloses wherein the layer structure (510, 520) comprises:

an outer coating layer (“outer coating layer 510”; [0049]; Fig. 5; element 510) and a metal layer (“metal layer 520”; [0049]; Fig. 5; element 520) disposed adjacent (fig. 5 and 6) to the outer coating layer (510), and 


    PNG
    media_image3.png
    403
    542
    media_image3.png
    Greyscale

    PNG
    media_image2.png
    428
    640
    media_image2.png
    Greyscale
the battery case (Fig. 5 and 6) further comprising an inner resin layer (“sealant layer 540”; [0049]; Fig. 5 and 6; element 540) disposed adjacent (Fig. 5 and 6) to the metal layer (520), the layer structure (510, 520) and the inner resin layer (540) together forming a laminate pouch ([0052]; Fig. 6). 

Regarding claim 7, modified Yun discloses all claim limitations of the present invention as set forth above. Yun further discloses wherein the inner resin layer (“sealant layer 540”; gas adsorption material ([0022]) contained therein (“the gas adsorbent material may be included in the sealant layer”; [0023]).

Regarding claim 8, modified Yun discloses all claim limitations of the present invention as set forth above. Yun further discloses a battery cell (“secondary battery”; [0052]) comprising a battery case ([0052]; Fig. 6) according to claim 1.

Regarding claim 9, Yun discloses all claim limitations of the present invention as set forth above. Yun further discloses a pouch type battery case ([0052]). Yun does not disclose a can-shaped layer structure. 

However, it has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yun’s invention such that the layer structure comprises a can-shaped metal. In doing so, one of ordinary skill would have been employing an obvious engineering design, without any new or unexpected results.

Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive. 

Applicant argues that modified Yun fails to disclose the features of amended claim 1 because Lim teaches a net structure or a sheet structure with pores which is taught as covering only a portion of the inner surface of the battery case (pg. 7). However, Lim discloses that the sheet structure “may” have pores ([0028]), but Lim does not explicitly limit the invention to a sheet structure comprising pores. Therefore, it would have been a matter of choice left up to one of ordinary skill to have employed a blocking layer without pores. Likewise, Lim discloses that the position of the blocking layer is not limited ([0033]). Therefore it would have been a matter of choice left up to one of ordinary skill to have employed a blocking layer covering the entire inner surface of the cell case taught by Lim/Yun.

Therefore, modified Yun renders the amended claim obvious as it has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727